Citation Nr: 0820971	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a medial meniscus 
tear of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant & P.C.C.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1981. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims of entitlement to 
service connection for tinnitus, bilateral hearing loss, pes 
planus, a left knee disability and a medial meniscus tear of 
the right knee.


FINDINGS OF FACT

1.  Tinnitus was not present in service and competent 
evidence of a nexus between tinnitus and active military 
service is not of record. 

2.  Right ear hearing loss did not begin in service, manifest 
to a compensable degree within a year after service, and 
competent evidence of a nexus between hearing loss in the 
right ear and active military service is not of record. 

3.  Competent evidence of current left ear hearing loss, as 
defined by VA regulations, is not of record.

4.  Competent evidence of diagnosed pes planus is not of 
record, and even if assuming pes planus is present, there is 
no evidence showing any increase in severity in service.

5.  Competent evidence of a current left knee disability is 
not of record.  

6.  A meniscus tear in the right knee resulting in chronic 
disability was not shown in service and competent evidence of 
a meniscus tear in the right knee and active military service 
is not of record. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may in service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309, 3.385 (2007).

3.  Pes planus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

4.  A left knee disability was not incurred in or aggravated 
by active military.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

5.  A meniscus tear of the right knee was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Tinnitus 

The veteran asserts that he is entitled to service connection 
for tinnitus as he was exposed to engine and aircraft noise 
while serving in the Navy.  Although the veteran has current 
complaints of bilateral tinnitus, the competent, credible 
evidence fails to show that his tinnitus is service related.  

The veteran's enlistment examination in July 1961 shows that 
his hearing and ears were normal, but the examiner noted 
running ears, which originated during the veteran's 
childhood.  Treatment records from 1962 show a rupture of the 
left tympanic membrane, an earache and drainage of the ear.  
February 1969 treatment records show right ear pain and that 
the ear was encrusted with blood.  The examiner noted otitis 
media and a perforated eardrum.  Service treatment records 
from January 1971 note that the veteran had otitis media in 
the past.  His separation examination dated in June 1981 
shows that he had a ruptured right eardrum.  The veteran did 
not complain of tinnitus at any point during his service. 

The veteran received a VA examination in July 2005.  The 
examiner noted that the veteran used power tools 
recreationally and also had a distant history as a 
recreational shooter.  The examiner noted that the veteran's 
tinnitus was worse on the right side, which was consistent 
with the greater amount of hearing loss on the right side.  
The examiner noted that his shooting experience as a right-
handed person was not consistent with the greater tinnitus on 
the right side, because generally the hearing loss would have 
occurred on the opposite side.  The veteran reported 
experiencing tinnitus since around 1995, about 14 years after 
his separation from service.  The examiner stated that it is 
unlikely that the veteran's tinnitus is a direct result of 
service noise exposure given the long time period between the 
end of his service and the onset of his tinnitus. 

The examiner reviewed the veteran's entire case file and 
determined that there was no connection between his current 
tinnitus and service.  There are no other medical opinions in 
the veteran's file to link the veteran's tinnitus with his 
service.  Therefore, as there is no medical evidence showing 
that the veteran's tinnitus had its onset in service, that it 
continued in symptomatology since service, or that it is in 
any way linked to service, the claim must be denied.

The Board is aware of the veteran's contentions that his 
tinnitus is related to service; however, the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, to lend credence to his assertions as to 
the etiology of his disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the claim is denied.  38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran has a current diagnosis of right ear hearing 
loss, but there is no hearing loss disability as defined by 
VA regulation in his left ear.  A medical examination 
conducted by the VA in July 2005 shows that the veteran 
currently has normal hearing with a moderate notched 
sensorineural hearing loss in the high frequencies.  

Regarding the left ear, because the evidence fails to show a 
current diagnosis of left ear hearing loss, service 
connection for left ear hearing loss must be denied.  The 
Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Regarding the right ear, since a current diagnosis of hearing 
loss is of record, the crux of this case rests upon 
consideration of whether the veteran's right ear hearing loss 
began in service, manifested to a compensable degree within a 
year of service, or is in any way related to active service.  

In this regard, a review of the veteran's service treatment 
records show that on enlistment in July 1961, the veteran 
entered service with normal hearing in both ears.  See 38 
C.F.R. § 3.385.

On the authorized audiological evaluation in July 1961, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
--
5(10)
LEFT
5(20)
5(15)
20(30)
--
30(35)

Service department audiometric tests prior to October 31, 
1967, were in "ASA" units.  The figures in parentheses 
represent conversion to the modern "ISO" units.  The July 
1961 evaluation revealed that the veteran did not have any 
hearing loss pursuant to 38 C.F.R. § 3.385.

On the authorized audiological evaluation in January 1971, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
8
--
15
LEFT
15
15
20
--
15

The January 1971 evaluation revealed that the veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385.

On the authorized audiological evaluation in November 1972, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
5
20
LEFT
15
10
20
15
15

The November 1972 evaluation revealed that the veteran did 
not have any hearing loss pursuant to 38 C.F.R. § 3.385.




On the authorized audiological evaluation in November 1974, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
25
LEFT
10
10
15
20
10

The November 1974 evaluation revealed that the veteran did 
not have any hearing loss pursuant to 38 C.F.R. § 3.385.

On the authorized audiological evaluation in October 1978, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
20
LEFT
10
5
15
15
15

The October 1978 evaluation revealed that the veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385.  

The veteran's separation examination of June 1981 does not 
record his audiological findings.  

On audiological evaluation in July 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
35
55
LEFT
30
25
25
25
30

After the examination, the VA examiner noted that the veteran 
had normal hearing up to and including 1978.  The VA examiner 
noted that without a separation examination with audiological 
findings, she could not comment on whether hearing loss was 
incurred in the veteran's latter years of service without 
resorting to mere speculation.  The law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

As the service treatment records are negative for right ear 
hearing loss, and there is no medical nexus opinion linking 
the veteran's right ear hearing loss with service, the 
veteran's claim must be denied.

As demonstrated above, competent evidence of current left ear 
hearing loss as defined by VA is not of record, and the 
preponderance of the evidence weighs against the veteran's 
claim for hearing loss in the right ear.  The Board has 
considered the applicability of "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied.  

Pes Planus 

The veteran contends that he incurred pes planus while in 
service due to walking on concrete and going up and down 
stairs on numerous occasions.  

With respect to this matter, the Board initially acknowledges 
that service treatment records show that secondary pes 
planus, asymptomatic, was noted upon the veteran's entry into 
service.  A November 1974 treatment record shows that the 
veteran indicated that he had foot trouble.  However 
thereafter, the service treatment records are absent for any 
treatment or complaints of pes planus.  Even the veteran's 
separation examination report does not note any foot trouble 
nor is pes planus noted.  In addition to the foregoing, a 
review of the veteran's post service medical records do not 
show any treatment or complaints of pes planus. 

Again, the Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Although the veteran has pes planus documented in 
his service treatment records, the current medical evidence 
fails to show a current disability.  That a condition or 
injury that occurred in service alone is not enough; there 
must be a current disability resulting from that condition or 
injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
this regard, the evidence is against the veteran's claim.

In any event, even if the Board assumes that the veteran has 
pes planus, the evidence still weighs against his claim.  
There is no indication in the medical records that the 
veteran's pes planus worsened during service.  As previously 
noted, the veteran's separation examination report is silent 
and the post service medical reports do not show complaints 
of or treatment for pes planus. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knee Disabilities

The veteran also seeks service connection for bilateral knee 
problems.  He asserts that his knee problems began in 
service, are related to service, or are secondary to his pes 
planus.  

At the outset, as discussed above, service connection is not 
in effect for pes planus.  Therefore, service connection 
cannot be awarded on a secondary basis as a matter of law.  
See 38 C.F.R. § 3.310 (2007).  Thus, the Board has reviewed 
the claims of entitlement to service connection for the 
veteran's knees on a direct basis.


Left Knee Disability 

The veteran asserts that he injured his left knee while in 
service.  A review of service treatment records show that the 
veteran's entrance examination reveals that his knees were 
normal.  Treatment records from March 1977 show that the 
veteran complained of joint pain.  The examiner noted no 
prior history of joint pain and stated that the veteran's 
father had arthritis.  The veteran reported pain on bent knee 
flexion.  The veteran's separation examination shows that he 
had swollen knees for the past one and a half years.  The 
examiner made a note that the etiology of the swollen knees 
was unknown.  

Nonetheless, a review of the veteran's medical records does 
not show treatment or complaints of a left knee disability.  
As discussed above, absent a current diagnosis, the veteran's 
claim for service connection for a left knee disability must 
be denied because the first essential criterion for the grant 
of service connection, competent evidence of the disability 
for which service connection is sought, has not been met.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Because the competent independent medical evidence fails to 
show a current diagnosis of a left knee disability, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Meniscus Tear of the Right Knee

The veteran contends that his meniscus tear of the right knee 
is related to his period of service.  The veteran's entrance 
examination shows that his knees were normal upon entrance 
into service.  As discussed above, a review of the service 
treatment records reveals joint pain.  January 1972 treatment 
records reveal that the examiner found decreased strength in 
flexion and extension in the veteran's right knee.  The 
veteran's separation examination of June 1981 shows swollen 
joints.  There is no indication that the veteran had lock or 
trick knees at any point while in service, nor does he report 
trick knees on his separation examination.  

The veteran's medical records show that right knee chronic 
medial meniscus tear was diagnosed in 1999.  The examiner 
noted that the veteran had experienced around two months 
worth of discomfort in his knee and noted an acute onset of 
his discomfort despite the fact that he did not have an 
injury.  The veteran did not provide medical records prior to 
1999 showing knee pain.  His right meniscus tear occurred 
about 18 years after his separation from service.  There is 
no medical evidence linking the veteran's medial meniscus 
tear of the right knee with his service.  Only the veteran's 
contentions provide any suggestion of such associations.  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Therefore, because the competent independent medical evidence 
fails to show a nexus between a meniscus tear of the right 
knee and service, the Board finds that the preponderance of 
the evidence is against the claim of service connection, and 
the benefit-of-the-doubt standard of proof is not for 
application.  38 U.S.C.A. § 5107(b). 

III.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in January 2005, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of January 2005 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claims, any questions as to the appropriate effective date to 
be assigned are rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and the veteran's private medical records.  
The veteran also received a VA examination in connection with 
his claims for bilateral hearing loss and tinnitus.

The Board notes that no VA medical examination has been 
conducted for the veteran's claims of pes planus, a left knee 
disability and a meniscus tear of the right knee.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The standards of McLendon are not met in this case.  The 
record does not contain competent evidence suggesting a nexus 
between service and the disorder at issue to warrant the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. § 
3.159(c)(4) (2007).  The medical records provide no basis to 
grant these claims.  Either the service treatment records are 
negative, the post service medical evidence fails to show a 
current diagnosis, or there is no medical evidence suggesting 
a nexus between the veteran's current disorders and service.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a medial meniscus tear 
of the right knee is denied.




__________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


